--------------------------------------------------------------------------------

Exhibit 10.14

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the 20th day
of April, 2011, by and between HERITAGEBANK OF THE SOUTH (the “Bank”) and DAVID
DURLAND (“Employee”).


WHEREAS, the Employee is presently serving as “Chief Banking Officer” of the
Bank;


WHEREAS, the Bank desires to continue to employ Employee as its Chief Banking
Officer;


WHEREAS, the Bank and the Employee believe it to be in their mutual best
interest to enter into this Agreement in order to insure continuity of
Employee’s employment with the Bank and to reinforce and encourage the continued
attention and dedication of the Employee to Employee’s assigned duties;


WHEREAS, the Bank desires to provide fair and reasonable benefits to Employee
for the services provided to the Bank on the terms and conditions set forth in
this Agreement;


WHEREAS, the Bank desires reasonable protection of its confidential business and
customer information which has been developed over the years at substantial
expense and to assure that the Employee will not compete with the Bank for a
reasonable period of time after termination of employment with it, except as
otherwise provided herein; and


WHEREAS, this Agreement shall be deemed to replace and supersede any existing
employment agreement between the Employee and the Bank.


NOW THEREFORE, in consideration of these premises, as well as the mutual
covenants and undertakings herein contained, the Bank and the Employee, each
intending to be legally bound, do hereby covenant and agree as follows:


1.
Employment


Upon the terms and subject to the conditions set forth in this Agreement, the
Bank employs Employee as its Chief Banking Officer and Employee hereby accepts
such employment.


2.
Position and Duties


Employee agrees to serve as Chief Banking Officer and to perform such duties in
that office as may be reasonably assigned to Employee by the Chief Executive
Officer of the Bank. All such duties shall be performed in or from the offices
of the Bank.  During the term of this Agreement, Employee agrees that Employee
will serve the Bank faithfully and to the best of Employee’s ability and that
Employee will devote Employee’s full business time, attention and skills to its
business; provided however, that the foregoing shall not be deemed to restrict
Employee from devoting a reasonable amount of time and attention to the
management of Employee’s personal affairs and investments, so long as such
activities do not interfere with the responsible performance of Employee’s
duties hereunder.

 
Page 1

--------------------------------------------------------------------------------

 

3.
Term


The term of this Agreement shall be for a period of two (2) years, commencing on
April 20, 2011 (the “Effective Date”) and subject to earlier termination as
provided herein (the “Term”).  Beginning on the first anniversary of the
Effective Date and on each anniversary thereafter, the Term of this Agreement
shall be extended for an additional period of one (1) year provided that (1) the
Bank has not given notice to the Employee at least thirty (30) days prior to
such anniversary that the Term of the Agreement shall not be so extended; and
(2) prior to such anniversary, the Chief Executive Officer of the Bank has
explicitly reviewed and approved such extension in writing.  Reference herein to
the Term of this Agreement shall refer to the initial term as well as any such
extended terms.


4.
Compensation


(a)           Salary.  Employee shall receive an annual salary of TWO HUNDRED
TWENTY THOUSAND and NO/100 DOLLARS ($220,000.00) (“Base Compensation”) per year,
payable in such increments as shall be specified by the Bank.  The amount of the
Employee’s salary shall be reviewed by the Chief Executive Officer and the Board
of Directors of the Bank (the “Bank Board”) annually during the Term of this
Agreement.


(b)           Discretionary Bonuses.  The Employee shall be entitled to
participate, in an equitable manner, as determined by the Chief Executive
Officer and/or the Bank Board, in the Bank’s Performance Incentive Plan as
authorized and declared, from time to time, by the Chief Executive Officer and
the Bank Board.


(c)           Vehicle.  The Bank shall provide to the Employee a suitable
automobile during the Term hereof for the Employee’s business and personal
use.  The Bank shall reimburse the Employee for all expenses incurred in
connection with the operation of such automobile.  In addition, the Employee
shall also have the right to utilize the credit card provided to the Employee by
the Bank for payment of charges for fuel utilized for both business and personal
travel.


(d)           Expenses.  Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to other similarly-situated employees of the Bank, provided that the
Employee accounts for such expenses as required under such policies and
procedures.  Requests for reimbursement of expenses shall be submitted no more
than thirty (30) days after such expenses are incurred.


5.
Benefits


(a)           Employee Benefit Plans.  The Employee shall be entitled to
participate in all applicable plans relating to pension, thrift, profit sharing,
group life insurance, medical and dental coverage, the Bank’s Performance
Incentive Plan, and other retirement or employee benefits or combinations
thereof as established by the Bank from time to time.


(b)           Country Club or Other Dues.  The Bank shall pay all
regularly-assessed monthly dues required to maintain a golfing membership at a
country club to be selected by Employee, subject to approval by the Bank;
provided, however, that the Employee shall be responsible for the payment of all
food minimums and other charges made upon Employee’s account at said country
club, other than those related to business development activities undertaken for
the benefit of the Bank which are documented in accordance with the Bank’s
policy regarding such expenses.

 
Page 2

--------------------------------------------------------------------------------

 

(c)           PDA and laptop computer.  The Bank shall provide Employee with use
of a PDA and a laptop computer to assist in performance of Employee’s duties
hereunder.


6.
Vacation


Employee shall be entitled to annual paid vacation of four (4) weeks per year in
accordance with the policies established, from time to time, by the Bank.


7.
Termination of Employment


(a)           Termination for Cause.  Employee’s employment with the Bank may be
terminated for Cause by the Bank.  In the event of a termination for Cause, the
Employee shall not be entitled to any severance compensation or benefits
whatsoever, other than any compensation accrued through the Date of Termination,
as hereinafter defined.  For purposes of this Agreement,  Cause shall mean (1)
the willful and continued failure of the Employee to perform substantially the
Employee’s duties with the Bank, after a written demand for substantial
performance is delivered to the Employee by the Chief Executive Officer of the
Bank, which specifically identifies the manner in which the Chief Executive
Officer believes that the Employee has not substantially performed the
Employee’s duties, after which Employee shall have a reasonable amount of time
to remedy such failure to substantially perform Employee’s duties; or (2) the
willful engaging by the Employee in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Bank. For purposes of this Section
7(a), no act or failure to act on the part of the Employee shall be considered
“willful” unless it is done, or omitted to be done, by the Employee in bad faith
or without reasonable belief that the Employee’s act or omission was in the best
interest of the Bank.  Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Bank, or
upon the instructions of the Chief Executive Officer, or an Executive Vice
President (or higher ranking officer) of the Bank or based upon the advice of
counsel for the Bank, shall be conclusively presumed to be done, or omitted to
be done, by the Employee in good faith and in the best interest of the
Bank.  Employee’s employment with the Bank shall not be deemed to have been
terminated for “Cause” unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than three-quarters of the members of the Board of Directors of the Bank,
at a meeting of such Board of Directors called and held for such purpose (after
reasonable notice is provided to the Employee and the Employee is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board of Directors of the Bank, the Employee is
guilty of conduct of the type described in subparagraphs 1 or 2 above, and
specifying the particulars thereof in detail.


(b)           Voluntary Termination.  Employee’s employment may be voluntarily
terminated by the Employee without good reason at any time upon one hundred
twenty (120) days’ written notice to the Bank, or such shorter period as may be
agreed upon between the Employee and the Chief Executive Officer of the
Bank.  In the event of such voluntary termination, the Bank shall be obligated
to continue to pay to the Employee the Employee’s salary and accrued benefits
through the Date of Termination, as hereinafter defined, at the time such
payments are due, and the Bank shall thereafter have no further obligation to
the Employee under this Agreement.


(c)           Termination by Employee for Good Reason.  Employee, by written
notice to the Chief Executive Officer of the Bank, may terminate Employee’s
employment with the Bank immediately for “good reason.”  For purposes of this
Agreement, “good reason” shall mean a good faith determination by Employee, in
Employee’s reasonable judgment, that any one or more of the following events has
occurred, without Employee’s prior written consent, within twelve (12) months of
a Change of Control:

 
Page 3

--------------------------------------------------------------------------------

 

(1)           the Bank reduces the Employee’s salary, and/or the average annual
discretionary bonus received by Employee during the term of Employee’s
employment with the Bank, other than as part of an undertaking whereby the
salary and/or annual discretionary bonus of other similarly-situated employees
of the Bank is reduced by an equivalent amount;


(2)           the Bank takes any action that would materially adversely affect
the physical conditions existing at the time of the Change of Control in or
under which Employee performs Employee’s employment duties, provided that the
Bank may take action with respect to such conditions after a Change of Control,
so long as such conditions are at least commensurate with the conditions in or
under which Employee has customarily performed Employee’s employment duties;


(3)           For purposes of this Agreement, a “Change of Control” shall mean
any of the following events:


 
(a)
the merger or consolidation of the Bank with, or a sale of all or substantially
all of the assets of the Bank to, any person or entity or group of associated
persons or entities;



 
(b)
the direct or indirect beneficial ownership, in the aggregate, of securities of
the Bank, or its parent company, representing twenty-five percent (25%) or more
of the total combined voting power of the Bank’s, or its parent company’s, then
issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert, not affiliated with the Bank
or its parent company as of the Effective Date hereof; provided, however, that
none of the securities of the Bank or its parent company which are now or
hereafter offered for sale as part of a public offering shall be taken into
consideration for purposes of determining the occurrence of a Change of Control
and further provided that acquisition of the Bank by a newly-created parent or
holding company as a part of a transaction where the stock of the parent company
becomes fully publicly-traded shall not constitute a Change of Control; or



 
(c)
the shareholders of the Bank approve any plan or proposal for the liquidation or
dissolution of the Bank;



 
provided, however, that a Change of Control shall not be deemed to result from
any transaction precipitated by the Bank’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Bank is insolvent,
nor from any transaction initiated by the Bank or its parent company, in regard
to converting from a publicly-traded company to a privately-held company.



In the event of termination by the Employee of Employee’s employment with the
Bank for “good reason,” the Bank shall be obligated to continue to pay to the
Employee the Employee’s annual salary, as may have been modified from time to
time since the Effective Date, for a period of one (1) year after the Date of
Termination, as hereinafter defined, and, at the end of said one (1) year
period, the Bank shall also pay to such Employee an amount equal to the average
annual discretionary bonus, if any, which Employee has received during the Term
of Employee’s employment with the Bank.

 
Page 4

--------------------------------------------------------------------------------

 

(d)           Termination By Bank Without Cause.  The Bank may, upon one hundred
twenty (120) days written notice to Employee, terminate Employee’s employment
hereunder without cause.  In the event that the Bank terminates the Employee’s
employment hereunder without cause, the Bank shall be obligated to continue to
pay to the Employee the Employee’s annual salary, as may have been modified from
time to time since the Effective Date, for a period of one (1) year after the
Date of Termination, as hereinafter defined, and, at the end of said one (1)
year period, the Bank shall also pay to Employee an amount equal to the average
annual discretionary bonus, if any, which Employee has received during the Term
of Employee’s employment with the Bank.


(e)           Death; Disability.  In the event of the death of the Employee
while employed under this Agreement and prior to any termination of employment,
the Employee’s estate, or such person as the Employee may have previously
designated in writing, shall be entitled to receive from the Bank the salary of
the Employee through the day on which the Employee died.  If the Employee
becomes disabled, as defined in the Bank’s then current disability plan, if any,
or if the Employee is otherwise unable to perform Employee’s duties in
accordance with this Agreement, the Employee shall be entitled to receive group
and other disability income benefits of the type, if any, then provided by the
Bank.  The Bank shall be entitled to terminate this Agreement and the employment
of the Employee at its discretion, after the Employee has been unable to serve
as Chief Banking Officer due to disability for a period of 180 consecutive days.


(f)           Date of Termination.  The term “Date of Termination” shall, for
purposes of this Agreement, mean the earlier of (1) the date upon which the Bank
gives notice to the Employee of the termination of Employee’s employment with
the Bank; or (2) the date upon which the Employee ceases to serve as an employee
of the Bank.


8.
Confidential Information and Trade Secrets


(a)           Prohibition Against Disclosure.  The Employee acknowledges that,
in and as a result of employment by the Bank, the Employee will use, acquire,
and develop Confidential Information and Trade Secrets.  As a material
inducement to the Bank to employ the Employee and to pay the Employee
compensation for services to be rendered to the Bank by the Employee (it being
understood and agreed by the parties hereto that such compensation shall also be
paid and received in consideration hereof), the Employee covenants and agrees
that the Employee shall not, except with the prior written consent of the Bank,
directly or indirectly, use, divulge, reveal, report, publish, transfer or
disclose for any purposes whatsoever, any Confidential Information or Trade
Secrets.  The covenants of confidentiality set forth herein shall apply at any
time during the Term of the Employee’s employment with the Bank and (i) with
respect to Confidential Information, for a period of twenty four (24) months
after the termination of such employment for any reason whatsoever; and (ii)
with respect to Trade Secrets, at any and all times following the termination of
such employment for any reason whatsoever.


(b)           Return of Property.  All Confidential Information and Trade
Secrets and all physical embodiments thereof received or developed by the
Employee while employed by the Bank are confidential to and are and will remain
the sole and exclusive property of the Bank.  Upon request by the Bank, and in
any event upon termination of the employment of the Employee with the Bank for
any reason whatsoever, the Employee shall promptly deliver to the Bank all
property belonging to the Bank, including, without limitation, all Confidential
Information and Trade Secrets (and all physical embodiments thereof) then in the
Employee’s custody, control or possession.

 
Page 5

--------------------------------------------------------------------------------

 

(c)           Confidential Information.  The term “Confidential Information”
shall mean any and all materials, data and information, other than Trade
Secrets, relating to the Bank (i) of which the Employee became aware as a
consequence of or through employment with the Bank or any other arrangement or
relationship with the Bank; (ii) which has value to the Bank and is not
generally known to its competitors; and (iii) which is treated by the Bank as
confidential (whether or not such material or information is marked
“confidential”).  Confidential Information may include, but is not limited to,
information relating to the financial affairs, customers (including without
limitation customer data, customer site information, customer names and
prospective customer names), services, pricing policies, loan policies and
practices, employees, employees’ compensation, research, development, projects,
business plans, inventions, purchasing, accounting, distribution systems and
marketing of the Bank.


(d)           Trade Secrets.  The term “Trade Secrets” shall mean information,
without regard to form, including, but not limited to, technical or nontechnical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
loan policies, loan procedures, or a list of actual or potential customers or
suppliers which is not commonly known by or available to the public and which
information: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


9.
Covenants Regarding Competition


(a)           Covenant Not to Solicit Customers.  During the period of twelve
(12) months immediately following the Date of Termination, for any reason
whatsoever, the Employee shall not, on the Employee’s own behalf or on behalf of
any person, firm, partnership, association, corporation, limited liability
company or business organization, entity or enterprise, solicit, contact, call
upon, communicate with or attempt to communicate with any customer or prospect
of the Bank, or any representative of any customer or prospect of the Bank, with
a view to sell or provide or attempt to sell or provide any product or service
competitive or potentially competitive with any product or service sold or
provided by the Bank during the period of twenty-four (24) months immediately
preceeding cessation of the Employee’s employment with the Bank; provided,
however, that the aforementioned restrictions set forth in this Section 9(a)
shall apply only to customers or prospects of the Bank, or representatives of
customers or prospects of the Bank, with which the Employee, or another employee
of the Bank supervised by the Employee, had contact during such twenty four (24)
month period immediately preceeding cessation of the Employee’s employment with
the Bank.


(b)           Covenant Not to Compete.  During the period of twelve (12) months
immediately following the termination of Employee’s employment, for any reason
whatsoever, the Employee shall not, on the Employee’s own behalf, or on behalf
of any person, firm, partnership, association, corporation, limited liability
company or any other business organization, entity or enterprise engage,
directly or indirectly in any Competing Business within the Covenant
Territory.  For purposes of this Agreement, “Competing Business” shall mean the
business of any bank or other organization of whatever form which provides
any  product or service which is competitive or potentially competitive with any
product or service provided by the Bank during the period of twenty four (24)
months immediately preceeding the cessation of the Employee’s employment with
the Bank and the term “Covenant Territory” shall mean an area circumscribed by a
line drawn at a radius of fifty (50) miles from any office location maintained
by the Bank within the twenty-four (24) months immediately preceeding the
cessation of the Employee’s employment with the Bank.

 
Page 6

--------------------------------------------------------------------------------

 

(c)           Covenant Not to Solicit Employees.  During the term of the
Employee’s employment by the Bank and for a period of twenty-four (24) months
following the termination of such employment for any reason whatsoever, the
Employee shall not, either directly or indirectly, on the Employee’s own behalf,
or on behalf of others, solicit, divert, or hire, or attempt to solicit, divert,
or hire, to or for any Competing Business, any person employed by the Bank in
the Covenant Territory, whether or not the employment of any such person is
pursuant to a written agreement, for a determined period, or at will.


(d)           Remedies.  The Employee agrees that the covenants contained in
Section 9 hereof are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of the Bank and the business of the Bank; and that irreparable loss
and damage will be suffered by the Bank should the Employee breach any of the
covenants.  Therefore, the Employee agrees and consents that, in addition to all
of the remedies provided at law or in equity, the Employee shall forfeit the
right to any compensation after the Date of Termination to which the Employee
would otherwise be entitled pursuant to the provisions of either Section 7(c) or
7(d) above and the Bank shall have the right to recoup from the Employee any
such compensation previously paid to the Employee after the Date of Termination,
with interest at the applicable legal rate, in addition to any and all damages
which may have been suffered by the Bank as a result of the Employee’s breach of
any of the covenants.  The Bank shall also be entitled to a temporary
restraining order and temporary and permanent injunctions to prevent a
contemplated or continued breach of any of the covenants.  The existence of any
claim, demand, action or cause of action of the Employee against the Bank shall
not constitute a defense to the enforcement by the Bank of any of the covenants
or agreements herein.


(e)           Severability.  The parties agree that each of the provisions
included in this Section is separate, distinct and severable from the other and
the remaining provisions of this Agreement, and that the invalidity or
unenforceability of any provision of this Section shall not affect the validity
or enforceability of any other provision or provisions of this Agreement.


10.
No Assignments


This Agreement is personal to each of the parties hereto, and neither party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank may require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank not otherwise bound by law to the terms of
this Agreement, by an assumption agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank would be required to perform it
if no such succession or assignment had taken place.  This provision is not
intended to modify the fact that this Agreement shall be binding upon successors
in interest of the Bank to the extent provided under applicable law.


11.
Heirs and Successors


This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

 
Page 7

--------------------------------------------------------------------------------

 

12.
Notice


For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, to the Bank at its home office, to the
attention of the Bank Board with a copy to the Secretary of the Bank, or, if to
the Employee, to such home or other address as the Employee has most recently
provided in writing to the Bank.


13.
Amendments


No amendments or additions to this Agreement shall be binding unless in writing
and signed by both parties, except as herein otherwise provided.


14.
Headings


The headings used in this Agreement are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.


15.
Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


16.
Governing Law


This Agreement shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the State of Georgia.



17.
Arbitration


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect, to the extent that said rules
are not in conflict with the Georgia Arbitration Code, and provided that said
arbitration need not be scheduled through the American Arbitration
Association.  The legal and substantive provisions of the Georgia Arbitration
Code shall control such arbitration proceedings.  Judgment may be entered on the
arbitrator's award in any court having jurisdiction.

 
Page 8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.



 
HERITAGEBANK OF THE SOUTH
     
By: /s/ O. Leonard Dorminey
 
Name: O. Leonard Dorminey
 
Title: Chief Executive Officer
Signed, sealed and delivered
 
in the presence of:
     
/s/ Lisa C. Cosper
 
Notary Public
 
My Commission Expires: September 17, 2011
       
EMPLOYEE:
     
/s/ David Durland (SEAL)
 
DAVID DURLAND, Employee
Signed, sealed and delivered
 
in the presence of:
     
/s/ Patricia F. Maxwell
 
Notary Public
 
My Commission Expires: April 26, 2014
 

 
 
Page 9

--------------------------------------------------------------------------------